Citation Nr: 0724474	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-37 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an earlier effective date for a compensable 
rating for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In the veteran's Substantive Appeal, dated in October 2004, 
he requested a travel board hearing.  In correspondence dated 
in November 2004, he withdrew his request.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran requested that VA review his claim for 
service connection for tinnitus on April 21, 2004.  

3.  The grant of a separate rating for tinnitus was based on 
a liberalizing VA regulation that became effective on March 
10, 1976.

 
CONCLUSION OF LAW

The criteria for an effective date prior to April 21, 2003 
for the grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. § 5113(g) (West 2002); 38 C.F.R. § 
3.114 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in May 2004, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to an earlier effective date for his 
service-connected disabilities.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also requested that the veteran send any evidence in his 
possession that pertained to the claim.  

Although notice of the effective date element was not 
provided to the veteran, the Board finds that the veteran has 
not been prejudiced by this.  Throughout the course of this 
appeal, the veteran has submitted numerous statements 
addressing the initial onset and original filing date of his 
tinnitus claim.  Thus, the veteran has demonstrated actual 
knowledge of what he needed to show to establish entitlement 
to the benefits sought.  Remanding for reconsideration would 
only delay the veteran's claim and would not likely lead to 
the submission of additional pertinent evidence. 

The RO has also fulfilled its duty to assist the veteran in 
developing his claim.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal for 
an earlier effective date.  As such, VA has no further duty 
to assist the veteran in developing this claim and 
accordingly, the Board will proceed with appellate review.

Legal Criteria

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of the award shall be 1 year 
prior to the date of receipt of a veteran's request to review 
such a claim if such a request is received more than 1 year 
after the liberalizing law's effective date.  38 U.S.C.A. § 
5113(g) (West 2002); 38 C.F.R. § 3.114 (2006).  

The rating criteria for tinnitus under Diagnostic Code 6260 
were amended effective March 10, 1976, to include a 
compensable evaluation for persistent tinnitus when such was 
a symptom of head injury, concussion, or acoustic trauma.  
Prior to that date, a compensable evaluation could be 
assigned only where tinnitus was recognized as symptomatic of 
brain trauma or of a properly diagnosed cerebral 
arteriosclerosis. 

The regulations pertaining to the rating of tinnitus under 
Diagnostic Code 6260 were again revised, effective June 10, 
1999.  See 64 Fed. Reg. 25,202-210 (May 11, 1999) (codified 
at 38 C.F.R. § 4.87, Diagnostic Code 6260 (2004)).  Under the 
revised criteria, effective June 10, 1999, a maximum 10 
percent rating is warranted for recurrent tinnitus, 
regardless of its cause. 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2004).

 Analysis

In July 1971, the RO granted the veteran's claim for service 
connection for hearing loss with tinnitus, and assigned a 
noncompensable rating under Diagnostic Code 6297, effective 
on April 23, 1971.  At the time of that award, the veteran's 
hearing loss did not meet the minimum criteria for a 
compensable rating and his tinnitus was not found to be 
symptomatic of brain trauma or cerebral arteriosclerosis. 

No additional correspondence was received from the veteran 
regarding his tinnitus until April 12, 2004, when the RO 
received the claim for increased rating for his bilateral 
hearing loss with tinnitus.   

The RO, in a July 2004 rating decision, continued to 
noncompensable rating for service-connected hearing loss but 
assigned a 10 percent rating for tinnitus, effective April 
12, 2003. 

The veteran contends that the award of the separate rating 
for his tinnitus should be applied retroactively to April 22, 
1971, the date of his discharge.  In his substantive appeal, 
dated in August 2004, the veteran reasoned that because he 
originally filed a claim for tinnitus within one year of his 
discharge, and because the disability existed since that 
time, that the effective date of the award of benefits should 
be the date of his discharge.  

The veteran's argument is not supported by the law.  Here, 
the medical evidence shows that the veteran's tinnitus has 
been attributed to acoustic trauma (i.e. military noise 
exposure).  Under these circumstances, entitlement was not 
permitted by VA regulations until March 10, 1976.  The 
veteran, however, did not file any subsequent claims for 
either an increase or a separate rating for his tinnitus 
until April 12, 2004.  The grant of benefits for tinnitus, 
therefore, was based on the liberalizing VA regulation.  
Because the veteran did not request that the tinnitus claim 
be reviewed more than 1 year after the effective date of the 
liberalizing regulation, the effective date of the award may 
be no earlier than one year prior to the date he requested 
review of the claim, or April 12, 2003.  38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114(a)(3) (2006).  


ORDER

An earlier effective date for a compensable rating for 
service-connected tinnitus is denied



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


